United States Securities and Exchange Commission Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): December 6, 2011 Commission File No. Exact Name of Registrant as Specified in its Charter and Principal Office Address and Telephone Number State of Incorporation I.R.S. Employer Identification Number The Laclede Group, Inc. 1-16681 720 Olive Street Missouri 74-2976504 St. Louis, MO 63101 314-342-0500 Laclede Gas Company 1-1822 720 Olive Street Missouri 43-0368139 St. Louis, MO 63101 314-342-0500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 13e-4(c)) Item 7.01 Regulation FD Disclosure. Beginning on December 6, 2011, the Company will conduct meetings with members of the investment community.The materials attached will be used in the meetings. Item 9.01 Financial Statements and Exhibits (d) Exhibits Presentation materials for meetings beginning December 6, 2011 The information contained in this report, including Exhibit 99.1, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities and Exchange Act of 1934, nor shall it be deemed incorporated by reference into any filing with the Securities and Exchange Commission whether made before or after the date here of and regardless of any general incorporation language in such filings. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE LACLEDE GROUP, INC. Date: December 5, 2011 By: /s/ M. D. Waltermire M. D. Waltermire Chief Financial Officer LACLEDE GAS COMPANY Date: December 5, 2011 By: /s/ M. D. Waltermire M. D. Waltermire Senior Vice President and Chief Financial Officer Exhibit Index Exhibit Number Description Presentation materials for meetings beginning December 6, 2011
